In this case Mr. Chief Justice DAVIS, Mr. Justice ELLIS and Mr. Justice BUFORD are of the opinion that the amount of bail fixed by the Circuit Judge at $25,000.00, on the record as here made, is excessive and unwarranted by the facts and circumstances appearing of record as the basis for the Circuit Judge's judgment reducing the County Judge's bail fixed at $50,000.00 to the amount of the Circuit Court's order fixing bail at $25,000.00. Mr. Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice BROWN are of the opinion that the judgment of the Circuit Court should not be disturbed. In these circumstances the judgment must be affirmed by an equal division of the Court and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.